Citation Nr: 0531888	
Decision Date: 11/23/05    Archive Date: 12/02/05

DOCKET NO.  00-20 855A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a left foot 
disability.

2.  Entitlement to service connection for a left ankle 
disability.

3.  Entitlement to service connection for a back disability.  


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1994 to February 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1999 rating decision in which the RO 
denied service connection for bilateral ankle disability, 
bilateral foot disability, lumbosacral spine disability.  In 
February 2002, the RO granted service connection for right 
tibiotarsal arthritis of the right ankle and flexor hallucis 
longus tenosynovitis and right fifth tarsometatarsal joint 
arthritis of the right foot.  

Although a travel board hearing was scheduled for August 2002 
in accordance with the veteran's request, he failed to 
appear.  Subsequently, in September 2003, the Board remanded 
the case for further development.  However, after several 
attempts, the RO has indicated that no further service 
medical records have been located.  The case is now before 
the Board for final appellate review.  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  Chronic left foot disability was not exhibited in 
service, and a preponderance of the evidence is against a 
finding that current left foot disability is related to 
service.

3.  Chronic left ankle disability was not manifested in 
service, arthritis of the left ankle was not exhibited within 
the first post service year, and a preponderance of the 
evidence is against a finding that current left ankle 
disability is related to service.

4.  There is no competent evidence of a current back 
disability.  


CONCLUSIONS OF LAW

1.  A chronic left foot disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).

2.  A chronic left ankle disability was not incurred or 
aggravated in service and arthritis may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

3.  A chronic back disability was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126, imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  VA has met its respective duties to notify and 
assist in this case.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in October 
2001 and February 2004.  These letters essentially provided 
notice of elements (1), (2), and (3).  In addition, by virtue 
of the rating decision on appeal, the statement of the case 
(SOC), and the supplemental SOCs (SSOCs), he was provided 
with specific information as to why these particular claims 
were being denied, and of the evidence that was lacking.  He 
was also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the June 2005 SSOC.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Although the October 2001 and February 2004 notice letters 
did not specifically contain the "fourth element" (i.e., 
tell the claimant to provide any relevant evidence in his or 
her possession), the Board finds that he was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
the claim on appeal.  The letters specifically informed the 
veteran of the type(s) of evidence that would be relevant to 
his claims for service connection and that it was his 
"responsibility" to make sure that VA received all 
requested records that were not in the possession of a 
Federal department or agency.  When considering the October 
2001 and February 2004 notification letters, the Board finds 
that the veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The claimant has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to the VA notice.

VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim for VA benefits.  
That was legally impossible in this case, where the claims 
were adjudicated in October 1999.  However, the claimant 
still has the right to VCAA content complying notice and 
proper subsequent VA process, and that has been done, as 
discussed above.  Although the notice provided to the veteran 
in 2001 and 2004 was not given prior to the first 
adjudication of the claims, the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and, after the notice was provided, the 
case was readjudicated in a June 2005 SSOC.  Any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  See Mayfield, supra.  

The duty to assist has also been fulfilled.  Extensive 
efforts were made by VA to locate and obtain the veteran's 
missing service medical records and all possible resources 
have been exhausted and nothing further in this regard is 
required.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The 
Board has also reviewed VA medical records and the veteran 
has not identified any outstanding medical records pertaining 
to the claim on appeal.  VA afforded the veteran an 
examination in April 1999; the examination report has been 
associated with the claims folder.  Therefore, the Board 
finds that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  

Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Where the veteran served continuously for ninety (90) or more 
days during a period of war, and if arthritis became manifest 
to a degree of 10 percent or more within one year from the 
date of the veteran's termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

A.	Service connection for a left foot disability

Available service medical records are absent any complaints 
or treatment for findings of a left foot disability.  The 
examination report at service enlistment showed moderate pes 
planus.  In a statement dated in October 1997, the veteran 
indicated that in an accident, his foot "twisted and then 
was never the same."  A September 1997 Medical Board Report 
and other available service medical records dated from 1994 
to 1998 refer to treatment and evaluation for right lower 
extremity disability, but make no mention of disability in 
the left foot or ankle.  At an examination in April 1999 for 
VA purposes, the examiner noted diagnoses of plantar 
fasciitis and tinea pedis.  

Based on the information in the record, the Board concludes 
that the veteran does not have a current left foot disability 
that was incurred or aggravated in service and it may not 
presumed to have been incurred therein.  While the veteran 
has a current diagnosis of a left foot disability, there is 
no medical opinion which relates that disability to service.  
He was eventually released from service due to right lower 
extremity disability, but there was no reference in the 
available service medical records to left foot disability.  
Consequently, service connection for a left foot disability 
is unwarranted.    

To the extent that the veteran himself has claimed a left 
foot disability first arose in service, as a layman, he has 
no competence to give a medical opinion on the etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In sum, the preponderance of the evidence is against finding 
that a left foot disability was incurred in or is otherwise 
related to service.  When the preponderance of evidence is 
against a claim, it must be denied.  38 U.S.C.A. § 5107; see 
also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.	Service connection for left ankle disability

Available service medical records are absent any complaints 
or treatment for findings of a left ankle disability.  The 
examination at enlistment noted a history of broken ankles at 
age 8 or 9 without any problems since that time.  The April 
1999 examination report for VA purposes revealed diagnoses of 
arthritis of both ankles and ligamentous instability of both 
ankles.  X-rays taken at the examination indicated a normal 
left ankle.

Based upon review of the evidence in the record, the Board 
finds that a left ankle disability was not incurred or 
aggravated in service and may not be presumed to have been 
incurred therein.  Additionally, left ankle arthritis was not 
noted within one year of service discharge.  While arthritis 
of both ankles was diagnosed in 1999, x-rays of the ankles at 
that time were normal.  Arthritis must be manifested on x-
rays to warrant the chronic presumption provisions.  See 
38 C.F.R. §§ 3.307, 3.309, 4.71a, DC 5003.  Moreover, there 
is no medical opinion which relates a current left ankle 
disability to service.  Accordingly, service connection for a 
left ankle disability is not warranted.

To the extent that the veteran himself has claimed a left 
ankle disability first arose in service, as a layman, he has 
no competence to give a medical opinion on the etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In sum, the preponderance of the evidence is against finding 
that a left ankle disability was incurred in or is otherwise 
related to service.  When the preponderance of evidence is 
against a claim, it must be denied.  38 U.S.C.A. § 5107; see 
also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.	Service connection for a back disability

Available service medical records are absent any complaints 
or treatment for findings of a back disability.  The 
examination at enlistment noted a normal spinal system.  An 
x-ray taken at the April 1999 VA examination showed the 
lumbar spine was normal.  Also, the examiner noted no painful 
motion of the back, no muscle spasm, no weakness or 
tenderness, and range of motion and range of rotation was 
normal in all directions.

The information in the record does not indicate that the 
veteran has a current back disability.  Congress has 
specifically limited entitlement to service-connected 
benefits to cases where there is a current disability.  "In 
the absence of proof of a present disability, there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Therefore, service connection for a back disability 
is unwarranted. 

To the extent that the veteran himself has claimed he has a 
back disability, as a layman, he has no competence to give a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

In sum, the preponderance of the evidence is against finding 
that a back disability was incurred in or is otherwise 
related to service.  When the preponderance of evidence is 
against a claim, it must be denied.  38 U.S.C.A. § 5107; see 
also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

1.  Entitlement to service connection for a left foot 
disability is denied.

2.  Entitlement to service connection for a left ankle 
disability is denied.

3.  Entitlement to service connection for a back disability 
is denied.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


